Citation Nr: 0610628	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  02-14 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in July 2004.  A transcript of that hearing is 
associated with the claims folder.

The case returns to the Board following a remand to the RO in 
January 2005.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran does not having bilateral hearing loss 
disability for VA disability compensation purposes.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385. 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).  

In this case, the veteran alleges that he was exposed to 
noise in service.  During his July 2004 Travel Board hearing, 
he stated that he was a gunner onboard a boat and was exposed 
to explosions.  The veteran's DD Form 214 reflected a service 
specialty analogous to ordnance mechanic and that he 
completed a training course for Gunner's Mate.  Service 
personnel records showed that he served with the Delta River 
Patrol Group and Destroyer Squadron Nine.  In addition, the 
veteran has admitted to a history of some work-related noise 
exposure.

As acknowledged in the January 2005 Board remand, the report 
of an audiogram performed in March 2001 at a private facility 
upon referral from VA suggested that the veteran may have 
hearing loss disability for VA purposes, but it was unclear 
whether the specific requirements of 38 C.F.R. § 3.385 were 
met.  On the basis of the veteran's contentions and the March 
2001 private audiogram, the Board remanded the case for a VA 
audiology examination to determine whether the veteran in 
fact had hearing loss disability that was related to service.  

The report of the March 2005 VA audiology examination shows 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
5
25
LEFT
10
15
10
5
15

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  These results do not reflect current 
hearing loss disability for VA disability compensation 
purposes.  38 C.F.R. § 3.385.  The veteran's assertion that 
he has hearing loss is not competent evidence required to 
establish the existence of current disability.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Absent 
competent evidence of a current disability, service 
connection cannot be established.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5107(b).  The appeal is denied. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in March 2001 and February 2005, as well as information 
provided in the August 2001 rating decision and May 2002 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the May 2002 statement 
of the case and July 2005 supplemental statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  

The Board observes that the RO issued the March 2001 VCAA 
letter prior to the August 2001 adverse determination.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
addition, the February 2005 VCAA letter specifically asks the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id. at 120-21. 
Thus, the Board finds that the RO has provided all notice 
required by the VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In any event, the Board emphasizes that neither the veteran 
nor his representative has made any showing or allegation of 
defective VCAA notice that is prejudicial to the veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the 
appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records as identified and authorized by the 
veteran, and a relevant medical examination and opinion.  
There is no indication or allegation that additional relevant 
evidence remains outstanding, such that the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the January 2005 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


